DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply filed 6/15/2022, are acknowledged.   Claims 1-4, 17-22, 31, 32, 60 and 62-78 are pending.   Claims 1-4, 17-22, 62 and 69-78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Response to Arguments
Applicant’s arguments filed 6/15/2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 60 and 63-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., ACS Nano, Vol. 7, No. 11, 9975-9983 (2013) in view of Cho (US 2013/0252879).
Regarding claim 60, Kim et al. teaches that “[a] central challenge in the synthesis of therapeutic and diagnostic HDL-based nanomaterials is to establish large-scale and continuous production methods.” Page 9976, col. 1.  Kim et al. also teaches that a solution to this challenge is a microfluidic approach for the synthesis of biologically active HDL-mimicking nanomaterials (µHDL) that can be loaded with hydrophobic molecules.”  Page 0076, col. 2.  Specifically, Kim et al. taught adjusting the type or composition of phospholipids, e.g., DMPC, MHPC, and mixing them with apolipoprotein A-1.  See page 9977, col. 1.   According to Kim et al., the formulations adopted discoidal shape and had sizes from 7.6 to 30.6 nm depending on the ratio of materials and flow rate.  See page 9977, col. 2 – page 9978, col. 1.  Kim et al. also discloses a µHDL composition comprising 3.5 mg DMPC and 1.5 mg MHPC.  See Table 2, page 9977, col. 1.
Kim et al. does not teach “rapamycin.”
Cho teaches “a rapamycin formulation using a recombinant high-density lipoprotein including apolipoprotein mutant”.  See Abstract.  According to Cho, “when rapamycin is capsulated by using recombinant high-density lipoprotein including apolipoprotein mutan6 V156k, the solubility of rapamycin is improved and a medical use, such as aging suppression and arteriosclerosis suppression is improved.”  Para. [0006]. 
In light of the above, the claimed invention would have prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention under the rationale that known work in one field of endeavor may prompt variations of it for use in the same field or different one based on design incentives or other market forces where the variations are predictable.  In this regard, Kim et al. teaches a HDL-derived nanoparticle that is similar to the claimed invention but for the lack of rapamycin.  Kim et al. also recognizes that establishing large-scale and continuous production methods of HDL compositions are desired.  This establishes a design incentive or market force that would have prompted adaption of Kim’s product.  For instance, the incorporation of rapamycin, being the difference between Kim et al. and the claimed invention, is a variation encompassed by Cho that could have been implemented by one ordinary skill in the art in view of the design incentives or other market forces.  The variation would have been predictable to one of ordinary skill in the art looking to produce a rapamycin HDL composition at a large scale. 
Regarding claims 64 and 65, Cho et al. also teaches that the recombinant high-density lipoprotein may include cholesterol at about 2%.  See para. [0064].
Regarding claim 67 and 68, although these ranges are not expressly taught, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claim 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., ACS Nano, Vol. 7, No. 11, 9975-9983 (2013) in view of Cho (US 2013/0252879) as applied to claims 60 and 63-68, and further in view of Turner et al. (US 2016/0074473).
Teachings of Kim et al., and Cho are discussed above. 
None of the references teach “further comprising one or more immunosuppressive agents or anti-inflammatory agent.”
	 Turner eta l. relates to the “effect of phospholipid composition of reconstituted HLD on its cholesterol efflux and anti-inflammatory properties.”  Title.  Turner et al. teaches that “ApoA-1 and apolipoprotein mimetic peptides potentially have several different beneficial effects in preventing or reducing atherosclerosis.”  Turner et al. further teaches that “in certain embodiments one or more peptide-phospholipids are administered in conjugation with  . . . Certican® (everolimus) [aka FK506], Neoral® (cyclosporine).”  Para. [0167].  
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of the references and reach the instant claims.   Established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   It would have been prima facie obvious to incorporate Certican® (everolimus) [aka FK506] in the composition of Kim et al. so as to provide the features of preventing or reducing arteriosclerosis.   A skilled artisan would have found motivation and a reasonable expectation of success in the modification in view of Cho teaching that the solubility of rapamycin is improved using HDL nanoparticles including apolipoprotein.  Furthermore, at least in view of Cho, a skilled artisan would have found motivation and a reasonable expectation of success to combine Turner et al., as well, because both references teach HDL nanoparticles that are useful for treating arteriosclerosis.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/15/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618